                            Case 1:16-cv-07175-AJN Document 97 Filed 07/23/21 Page 1 of 8




S
PLLC        S         Scenore, ZvsATov ScrrerFZIN                                      PLLC
    llicharcl J.J. Scarola
    t.i.l   ltt.'zsl-qlt,   r^tI   itr
    (212) 7 57 -0007 ext. 320             I



                                                                                                              Jttly 23,2021
    Hon. Alison J. Nathan
    United States District Judge
    United States District Court                        Southern District of New York
    United States Courthouse
                                                    -
    40 Foley Square
    New York, NY 10007

                                         Re:   Koestler v. Shkreli,No. 16-cv-7175 (AJN)

    Dear Judge Nathan:

                      We represent the Judgment Creditor/Petitioner. We write in accordance with the

    schedule in the Order dated July 19,2021(ECF # 95), for reply to any further submission filed

    by the Judgment Debtor Mr. Shkreli as to his proposal regarding the person the Court should

     select as the Receiver and his suggested changes to the proposed order we had submitted.

                       Mr. Shkreli's counsel late Wednesday night transmitted by email a letter and            a   CV for

     Daniel R. Alonso, indicating neither would be filed by ECF with the Court because Mr. Alonso

     had requested that his CV not be filed on the public docket. The letter's second through fourth

     pages also bear the legend at tlie                  top: "PRIVILEGED AND CONFIDENTIAL AI'TORNEY

     WORK PRODUCT." We are not aware of                            a basis   for either document to be withheld frorn the

     docket or treated in any lnanner as confidential (or, in fact, anything in Mr. Alonso's CV that is

     argr-rably             confidential). We object to the submission not being flled on the record.

                       I4/ith Regarcl to Mr. Shkreli's Innuendo Attacks on the,luclgment (lreditor ancl Mr.

     Kocliycrlctnt: Mr. Shkreli has only whatever standing to weigh in ou the Court's choice of                      a


     Receiver as the Court gives hirn. We submit that he has squandered that opportLlllity to be heard

     by predicating his position on baseless, unexplained and unsubstantiated assertions to the ellect

                        17OO BROADWAY 41ST FLOOR NEW YORK/ NY 1OO19
                        T   BL 2i-2-7 57 - o oo7 F Ax zr.2-7 57 - o 469 www. szslAw. coM
          Case 1:16-cv-07175-AJN Document 97 Filed 07/23/21 Page 2 of 8


                                                                                               n";:lil,'ri')lll'i
                                                                                         """
        Scanord,ZvvATov ScuerFZrN PLLC                                                                    'agc2

that tlie.ludgment Creditor is in "collusion with former Board Members of Phoenixus," and that

both he and Mr. Kodiyalarn have sorne improper motive (presurnably, apart from a creditor's

desire to be   paid). Unsubstantiated asseftions like this are irresponsible at best. But to put to rest

any doubt, I represent that our client would affirm under oath (if the Court deem this worth

inquiry) that he has no prior or current relationship with former Phoenixus Board members.

        Similarly, it is unseemly for Mr. Shkreli to be suggesting that Mr. Kodiyalam's

professional experience does "not qualify him for the role of an unbiased rcceiver" (emphasis

added) and that he "lacks the rnost important quality        neutrality." Wednesday night's letter
                                                         -
submission is replete with such innuendo as to alleged bias, but is based on nothing. Mr.

Shkreli's counsel points to the Judgment Creditor's earlier disclosure that he has known Mr.

Kodiyalam in a professional capacity for some time through earlier business dealings and that

they have regard for each other through having worked with each other in the past.l Nothing

about that suggests any bias (whatever "bias" could mean in this context)             to the extent those
                                                                                  -
characteristics are even germane here to an effort to sell stock to satisfy   a   judgment utrder the

supervision of, and with the Receiver answerable to, this Court. More, it is not surprising in this

unique scenario        prospective sale of stock in a closely held company in a specialized sector of
                   -
the pharmaceutical industry (over Mr. Shkreli's resistance)          that the Judgment Creditor would
                                                                 -
turn to prof.essionals known to him to identify someone with the unique requisite experience and

skills. The innuendo-attacks     based upon asseftions such as bias are not only unsubstantiated but,

ultimately, irrelevant and off the mark.




I As stated at ECF # 43. 21 . both the .ludgment Creditor and Mr. Kodiyalam wor"rld provide any
                           fl
further infbrn-ration the Cottrt directs.
          Case 1:16-cv-07175-AJN Document 97 Filed 07/23/21 Page 3 of 8


                                                                                            IIon Arison r
                                                                                                            i.)ui
        ScanoLAZuBATov ScuarFZrN                                     PLLC                                   'agc3

       Indeed, the irlelevance is especially clear in the alignrnent of interests. The Receiver's

compensation     will (or at least likely will,   at this Court's discretion) be commensurate     with the

value (price) obtained          CPLR 5228 provides generally for compensation as a percentage of
                            -
such value. Thus, the interests of the Receiver and        Mr. Shkreli are coextensive (and consistent

with the Judgment Creditor's desire finally to be paid).

        With Regard to the Choice o/'Receiver (Requirements and Qualifications): The Shkreli

bias-predicate for opposing Mr. Kodiyalam is also simply off the mark in light of the work to be

done. Leaving aside the baselessness of the bias assertions, the task is selling Mr. Shkreli's

shares. Simply stated, that requires marketing them to the highest bidder. Given that Phoenixus

is a closely held company predominantly owned and effectively controlled by Mr. Shkreli, the

universe of potential buyers is not a ready-made market. As Mr. Shkreli's various counsel at

times have pointed out for some years (including in his criminal case as to his forfeiture order),

some of those potential buyers are other shareholder constituencies within Phoenixus.              If there

are interested potential buyers among them, then the requisite        skill   set is negotiation and deal-


making. Other potential buyers would be companies in the pharmaceutical industry or private

equity/venture capital funds intelested in the Phoenixus products and pharmaceutical assets. The

identity of such companies and finns is not a subject of general knowledge or even readily

ascertainable to someone not in the       field. The knowledge needed to identify       such potential

buyers is knowledge of the relevant sectors of the pharmaceutical, biotechindustry in which

Phoenixus/Vyera operates and knowledge of tlie particular companies likely to have interest

based in turn   or-r   knowledge abor-rt their current businesses. That knowledge is venture capital

background and a long and deep experience in the pliarmaceutical industry and its relevant

components. Mr. Kodiyalartr's career histoly reveals both the general negotiation and deal-
          Case 1:16-cv-07175-AJN Document 97 Filed 07/23/21 Page 4 of 8


                                                                                        Ilon. Arison   r
                                                                                                           ilr,ffi
        Scanore, ZugATov ScHerFZrN PLLC
                                                                                                           Pagc4



making skillset, and, and likely to be of greater import down the road, the specialized knowledge

and venture capital experience in the relevant tnarket. Wednesday night's letter does not contest

that those are the needs and that Mr. Kodiyalam fills them. The Judgment Creditor proposed him

because he believes Mr. Kodiyalam has the trecessary knowledge and skills in abundance.

       By contrast, Mr. Shkreli does not articulate any alternative description of the specific task

ahead, or the specifics of what Mr. Alonso would    do. Mr. Alonso, insofar       as disclosed, has no


such plan.

       Mr. Alonso does not appear to have the relevant capabilities. Mr. Alonso's CV reflects

an objective track record of professional accomplishments in private practice and in positions as

a state and federal prosecutor. But none of the experience identified       fits the specialized need

here. Mr. Alonso's recent practice history consists of private sectol work including most

recently a short period in private practice (since February 2020) preceded by serving since 2014

as General Counsel   for a company described on its website      as   providing corporate risk

lnanagement and compliance assistance. FIe has apparently had court-appointed and similar

roles, but only for tasks unrelated to what is needed here       for exarnple, (i) in 2008 as a
                                                             -
"receiver" in the a very different sense of the term, tasked with recovering assets owned by the

operator of a Ponzi scheme and distributing then-r to victims; (ii) serving in an independent

disciplinary role for a county-level law enfbrcenretit body; and (iii) serving in other roles for

individual companies described as "independent monito/'or "integrity monitor."2 These are

rneaningful experiences fbr any lawyer. But they are not relevant to this Receiversliip need here




2
  In cleference to Mr. Alonso's appalent desire ltot to have his CV revealed, we have made an
effort not to make specific ref-erences to particular assignments by name or any other readily
identifying characteristic.
          Case 1:16-cv-07175-AJN Document 97 Filed 07/23/21 Page 5 of 8


                                                                                             o',;:l,i,,ri!Ul
                                                                                      ",,n

         Scano re, ZusATov ScgarFZrN                            PLLC                                  'agc
                                                                                                             5




    to deal-rnaking generally or to marketing stock in a unique and specialized closely held Swiss
-
company such as Phoenixus in particular. As to the knowledge base and skillset needed, nothing

specifically pertinent is revealed. While Mr. Alonso might fulfil Mr. Shkreli's generalized

assertions of a need for "integrity and independence" tltat he asserts    "Mr. Alonso brings. .. to the

table," nothing indicates he is right for the work now needed. Liquidating shares in a privately

held, closely controlled specialty pharma company requires sector knowledge and experience

that Mr. Alonso simply does not possess.

        What Is Really Going On    Here?: In that light, Mr. Shkreli should be happy with Mr.

Kodiyalam in the role of Receiver. A significant and very real questiotr that then arises is: Why

is he not? We submit that his position is nothing more than a further act of misdirection

ultimately intended to derail the process. Last week, Mr. Shkreli's counsel argued at length, at

ECF # 88, pp. 14-17 (on July 15,2027),that there should be no receivership at all, including, in

substance, because the efforts of the Receiver would    fail due to various obstacles posed by Swiss

law.3 Mr. Shkreli today controls Phoenixus. It is evident that Mr. Shkreli intends to try his very

best to use that control to ensure that the Receiver fails and that   Mr. Shkreli keeps control of

Phoenixus. Yet Mr. Shkreli first proposed Mr. Alonso as Receiver on July 15, the sanie day that

he filed ECF # 88, explaining his view that, in substance, he can use his control of Phoenixus

effectively to block this Court's turnover order by somehow invoking Swiss law. In that light,




i To be certain it is clear, we point out that we absolutely    disagree that Swiss law would interfere
with the sale of the Shkreli shares      shares that have for rnany years been in government
                                    -
custody in Brooklyn, shares that have always been held and voted by Mr. Shkreli in the United
States and shares that Mr. Shkreli voted last week fi'om his Pennsylvania prison cell in the
Phoer-rixus sliareliolder fight for control    atrcl no credible reasol-t has been preseuted as to why
Swiss law would interfere.
                                          -
             Case 1:16-cv-07175-AJN Document 97 Filed 07/23/21 Page 6 of 8


                                                                                         ""'"t";llil,'rilllrT
           Scenore, ZvgATov ScgerFZrN PLLC                                                             'age6

we subrnit that all of the arguments presented to the Court by Mr. Shkreli lack any creclibility and

should be rejected for the additional reason that they are mere pretext fbr more obstruction.

          Issues as to Terms of the Proposed     Order: The Court's July   19 Order authorizing these


submissions directed that Mr. Shkreli's counsel also address "the basis lor each of the changes

made to the proposed order appointing a receiver filed by Mr. Koestler."         Mr. Slikreli's

subrnission now addresses only two points. First, Mr. Shkreli argues that the Receiver would not

be entitled Io a   5o/o   commission. But our proposed order does not require that level of

commission. Instead, it merely follows what is stated in the governing statute OIY CPLR 52284)

      viz., that the Court shall determine a commission up to the amount o.f 5% of what is received
-
and disbursed. The Shkreli letter concludes with a proposal that he "would agree with Mr.

Alonso to a hybrid engagement letter providing for a reduced hourly rate plus a fee of not less

than three (3%) percent for the [sic] Mr. Alonso's fees for his retainer." Whether or not Mr.

Shkreli believes he has already tentatively struck such a deal with Mr. Alonso, this entire concept

is at odds with NY CPLR 5228 and also what is going on here. A judgmerit debtor resisting the

sale of his assets to satisfy his judgment does not get to strike deals with the receiver about

engagement letters, hourly fees, retainers or anything else. The Court has discretion as described

by statute to set a commission and that is what we proposed.

           Mr. Shkreli's only other point is to object, without discttssion, to the Receiver having

"unfettered access to counsel." NY CPLR 5228 allows for counsel when ordered by the Court.

We have explained previously the reasons this Receiver should have counsel. including Mr.

Shkreli's apparent intention to use this control of Phoenixus to invoke Swiss law. however

baselessly. to obstrr:ct the Receiver. More generally,     Mr. Shkreli is obvior"rsly well-arr-ned with



'r   Mr. Shkreli's letter quotes fron-r NY CPLR 5228, but identifies it   as   NY CPLR   ,5227
             Case 1:16-cv-07175-AJN Document 97 Filed 07/23/21 Page 7 of 8


                                                                                           n";llil,"iluT
                                                                                     """
            Sceno ra, ZvgATov ScgerFZrN                         PLLC                               I']agc 7



counsel and creativity. A Receiver in this extremely unusual scenario will need counsel given

that Mr. Shkreli can be expected to raise any obstacle his robust irnagination can conceive.

                                                      **t<


           Mr. Shkreli's Ongoing Control of Phoenixus and His Ongoing Disregard/br the Lav,:

This further discussion is not responsive to the Court's July 19 Order at ECF # 95, but we

believe it is irnportant to raise again the extent to which Mr. Shkreli is acting in open and

notorious disregard of the Judgment in this case and the Court's enforcement authority, and the

bearing that has on his credibility and his proposals at issue now. Taken as a whole, his and his

counsel's conduct indicate that he will pose every obstacle he can to obstruct and avoid the sale

of his Phoenixus stock. Since April, his counsel has been arguing to this Court (inconsistently),

(i) on the one hand, that Mr. Shkreli himself, rather than a receiver, is best-positioned to sell his

Phoenixus stocks (despite having not done so while the Judgement has been extant fbr years), (ii)

on another hand, that "Mr. Shkreli no longer controls the assets [that same stock] petitioner

seeks" to be placed    with a receiver because they have been forfeited to the government6 but (iii)

in Wednesday night's letter, that Mr. Shkreli should be able to select the Receiver to sell what      he


has not, based upon his view of    "integrity" rather than the "subject matter expertise" of Mr.

Kodiyalarn which he asserts "should not be dispositive here." I have by now worn thin my tenrs

such as circus-like and Kafkaesque, so instead of repeating them,    I simply subrnit that against

that background, the notion that Martin Shkreli would select the Receiver to sell the stock that he




' At tl"re July 1 ,2021. hearing, Transcript (ECF     # 86) p. 35, Ms. Murphy stated: "Because the
receiver can't do anythir-rg that Martin can't do. I rnean, like, a receiver going into Swiss court and
trying to liquiclate that asset is 1-ar more difficult, or the government going iu, than Martin doing
ir.   "
6
      Ms. Murphy's letter to the Court dated April 23,2021. (ECF #62)
          Case 1:16-cv-07175-AJN Document 97 Filed 07/23/21 Page 8 of 8


                                                                                           IIon. Alison   .1.   Nathan
                                                                                                   .luly 23. 2021
                                                                                                                Pagc 8
        ScenoLA ZuBATov ScHarFZrN PLLc
does not want sold        and do so based on his view of       "integrity" rather than the potential
                     -
Receiver's "subject matter expertise"           is, objectively, ctazy.
                                            -
       Btrt in fact, we learned this week that the facts are even more crazy than that. Mr.

Shkreli's attorney who is carrying these arguments to the Court for him, while unable to arrange

a"legal" call with him, nonetheless has sufficient        access to him to take his instruction to act on

his power of attorney tliat she holds to vote those same Phoenixus shares to fight and win the

shareholder fight within Phoenixus on July 12. Specifically, on Tuesday of this week, we

received long-overdue disclosure from a Phoenixus Board member, Akeel Mithani, in which Mr,

Mithani stated: "To the best of my knowledge, Mr. Shkreli's attorney, Brianne Murphy, held                       a


power of attorney that was used to vote his shares in Phoenixus AG." (Exhibit A, p.             l4)    While

Mr. Mithani is not specific    as    to the time when Ms. Murphy held such power of attorney, she

only entered this case in March of this year and it is therefore       a reasonable inference that this


power of attorney was obtained recently, is held currently and was used at the recent shareholder

meeting to vote on Mr. Shkreli's behalf. Whether or not this was lawful or legally permissible,

for current pluposes,    as to the   Court's stock turnover Order, it is enough to say that these facts

amplify the need to view what Mr. Shkreli says, does and proposes with the most heightened

skepticism. And to the imrnediate point of Mr. Shkreli's arguments about this receivership, we

submit that his counsel's dual role as (i) lawyer locating and proposing a receiver candidate and

(ii) Shkreli Phoenixus proxy voter eliminates any credibility the Shkreli effort might          have had

left, such that his proposals should be wholly rejected fbr that reason alone.

                                                    Respectfully submi


                                                      chard   .I          a


Enclosure/Exhibit
By ECF
